DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a hand-held substrate holder and method of use.  Independent Claims 1, 8, 15, and 19 identify the following uniquely distinct combination of features:
Claim 1: “a clip including a lip or ridge, the clip configured to: slide along at least part of the handle towards the base, to move the lip or ridge over a portion of the at least one component in contact with the planar surface in order to secure the at least one component to the planar surface”
Claim 8: “to move a lip or ridge of the clip over a portion of the at least one component in contact with the planar surface in order to secure the at least one component to the planar surface”
Claim 15: “the clip comprising a lip or ridge configured to be selectively positioned over a second portion of the at least one component in contact with the planar surface in order to secure the at least one component to the planar surface”
Claim 19: “a clip wrapped partially around the handle, the clip configured to slide along at least part of the handle towards and away from the projections, the clip comprising a lip or ridge configured to be selectively positioned over a second portion of the at least one component in order to secure the at least one component to the handheld tool; and multiple locks positioned along the handle, each lock configured to selectively prevent movement of the clip away from the projections along the handle past the lock”
The independent claims overcome the prior art of record since they require the above-cited limitations, in combination with the other respective claim limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/RONALD P JARRETT/Primary Examiner, Art Unit 3652